Citation Nr: 9920553	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-28 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1992, and died on July [redacted], 1995.  The appellant is 
the veteran's widow.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  By an 
October 1998 Remand, the Board referred the case back to the 
RO for additional development.  The requested development 
having been completed, the case has been referred back to the 
Board for additional review.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
July [redacted], 1995, of gastrointestinal bleeding due to end stage 
liver disease, due to hepatitis "C" and alcohol abuse.  

2.  At the time of his death, the veteran was service 
connected for hearing loss in his right ear, and was assigned 
a noncompensable evaluation for this disability.  

3.  There is no competent evidence that a disability of 
service origin caused, hastened, or materially and 
substantially contributed to the veteran's death.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides Dependency and Indemnity Compensation (DIC) 
benefits for a spouse of a veteran who dies from a service-
connected disability.  See 38 U.S.C.A. § 1310.  A service-
connected disability is one that was incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).   If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, the three elements must be satisfied.  First, there 
must be evidence of an incurrence or aggravation of a disease 
or injury in service.  Second, there must be competent (i.e. 
medical) evidence of a disability existing at the time of the 
veteran's death.  Third, there must be evidence of a nexus or 
link between the in-service injury or disease and the 
disability listed as the cause of death, as shown throughout 
the medical evidence.  See Epps, supra.  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran still had such a condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened no the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the condition to that 
symptomatology.  Savage, supra.  

The veteran's service medical records, to include his service 
separation physical examination report, are completely 
negative for any indication of hepatitis "C", liver 
disease, intestinal bleeding, or alcohol abuse.  Post service 
clinical treatment records dating from December 1993 through 
July 1995 show that the veteran was first diagnosed with an 
abnormal liver in December 1993.  He was diagnosed with 
chronic liver disease and upper gastro-intestinal bleeding 
shortly afterwards.  In June 1994, he was found to have 
hepatitis "C", cirrhosis of the liver and portal 
hypertension.  In addition, the veteran reported experiencing 
hallucinations and delusory thought processes at that time.  

In September 1994, the veteran underwent treatment for 
alcohol dependency, during which time he was diagnosed with 
Axis I alcohol dependency with Axis III hepatitis "C" with 
liver failure.  The treatment notes show that the focus of 
treatment was to encourage the veteran to change his drinking 
behavior and be considered as a candidate for a liver 
transplant.  The veteran had also undergone a VA rating 
examination in December 1994, and was found to have 
discoloration of the finger and toenails due to the severity 
of his hepatitis "C".  In addition, during the pendency for 
service connection for other disorders, the veteran had 
submitted an award letter dated in September 1994 from the 
Social Security Administration granting him disability 
benefits, effective from December 2, 1993-the date on which 
he was first diagnosed with an abnormal liver.  The VA had 
previously denied service connection for cirrhosis of the 
liver because it was not shown to have been incurred within 
one year of the veteran's separation from service.  As noted, 
the veteran's death certificate shows that he died on July 
[redacted], 1995, of gastro-intestinal bleeding due to end-stage 
liver disease.  This disorder was attributed to hepatitis 
"C" and alcohol abuse.  

The Board has evaluated the above-discussed medical evidence, 
and must conclude that the appellant has not submitted 
evidence of a well-grounded claim for service connection for 
the cause of the veteran's death.  As noted, the causes of 
the veteran's death, as listed on his death certificate were 
not incurred within one year of his separation from active 
duty.  The record shows that the veteran was discharged from 
service in September 1992, but he was not first diagnosed 
with any liver disorder until December 1993.  

Further, none of the medical treatment records contains any 
medical opinion that the veteran's end-stage liver disease, 
hepatitis "C" or his gastro-intestinal bleeding were 
incurred during or as a result of his active service.  The 
medical evidence appears to show that these disorders 
occurred as a result of alcohol abuse.  While the veteran may 
have abused alcohol during his active service, there is no 
evidence to show that he had incurred hepatitis "C" during 
service, or that he had developed liver disease during his 
active service or from any cause other than alcohol abuse.  
Absent a medical opinion supported by a clear rationale and 
supporting documentation, which establishes a nexus or link 
between the diseases listed as the veteran's causes of death 
and his active service, the Board must find that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded, and must be denied on 
that basis.  

In addition, lay statements by the veteran during his 
lifetime that his liver disease and hepatitis "C" were 
incurred during his active service, and statements by the 
appellant that such diseases as listed as the cause of the 
veteran's death were incurred during his active service, do 
not constitute medical evidence.  As laypersons, the veteran 
and the appellant are not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, such lay statements 
and opinions are insufficient to render the appellant's claim 
well grounded.  

The Board has also considered the appellant's earlier 
contentions that the veteran's death was incurred as a result 
of Persian Gulf War Syndrome.  Generally, pursuant to 
38 C.F.R. § 3.317 (1998), the VA shall pay compensation to a 
Persian Gulf War veteran who "exhibits objective indications 
of chronic disability" (manifested by certain signs or 
symptoms), provided that the disability becomes manifest to a 
degree of 10 percent or more prior to December 31, 2001, and 
assuming that such disability cannot otherwise be attributed 
to any clinical diagnosis.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include joint and 
muscle pain, and gastrointestinal symptomatology.  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2) (1998).  

In any event, the veteran's causes of death were listed as 
gastro-intestinal bleeding, due to end-stage liver disease 
which was incurred as a result of hepatitis "C" and alcohol 
abuse.  These conditions were fully diagnosed and 
attributable to identified causes.  None of these disorders 
were attributed to unknown causes or otherwise to any 
"Persian Gulf War Syndrome."  Therefore, the appellant's 
claim cannot be considered well grounded on this basis.  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the cause of the veteran's death.  The Board 
has not been made aware of any additional relevant evidence 
which could serve to well ground the appellant's claim.  As 
the duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the appellant's claim.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).  

In reaching this determination, the Board recognizes that 
this matter is being disposed of in a manner that differs 
from that used by the RO.  The Board has, therefore, 
considered whether the appellant has been given adequate 
notice to respond, and if not, whether she has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In light of her failure to meet her obligation n 
the adjudication process by not submitting adequate evidence, 
and because the outcome would be the same whether the claim 
was treated as not well grounded or adjudicated on the 
merits, the Board concludes that she has not been prejudiced 
by this approach.  See generally Edenfield v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  In addition, the Board views its 
discussion as sufficient to inform the appellant of the 
evidence necessary to complete her application for claims for 
service connection for the cause of the veteran's death.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

